Citation Nr: 0806693	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  96-27 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
27, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board, in September 1997, July 2000, October 2003, and 
April 2006, remanded this claim to accomplish additional 
evidentiary development.  


FINDING OF FACT

The veteran is not shown to be have a left leg disability 
that is due to any event or incident of his service.


CONCLUSION OF LAW

A left leg disability was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The May 2006 correspondence informed the veteran of the need 
to submit all pertinent evidence in his possession, and also 
provided him with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  

Factual Background

The veteran alleges that service connection should be granted 
for his claimed left leg disability in that he incurred 
numerous injuries to this leg during his military service.  
See June 1996 notice of disagreement (NOD).  He specifically 
mentioned that he injured his left leg in June 1973, April 
1989, and December 1991.  The veteran also contends that 
while his left Achilles tendon did not ultimately tear until 
four days following his retirement from active duty [November 
1, 1992] this did not necessarily mean that the Achilles 
injury was not in fact due to his military training.  See 
NOD.

Review of the voluminous number of service medical records on 
file shows that in the course of his June 1972 enlistment and 
May 1992 separation examinations clinical evaluation of the 
lower extremities was normal.  The veteran was treated for 
injuries to his left leg in June 1973, April 1989, and 
December 1991.  In June 1973 muscle spasms in the lower 
extremities was shown on examination.  An April 1989 health 
record shows complaints of left leg pain while running.  Pain 
was noted in the midline to lateral level of the left thigh.  
Biceps femoris [posterior thigh muscle] hematoma tear was 
diagnosed.  The December 1991 injury involved a questionable 
flexor digitorum longus ligament strain.  

A VA Medical Certificate dated on November 1, 1992, shows 
that the veteran, while playing racquetball that day, 
incurred a left heel injury.  The supplied diagnosis was 
partial tear left Achilles tendon vs. bruise.  Follow-up 
treatment afforded the veteran two days later included X-ray 
examination; the X-ray findings showed partial left Achilles 
tendon tear.  

The report of a February 1996 VA orthopedic examination shows 
that the veteran provided a history of incurring a left 
Achilles tendon tear on November 1, 1992.  This occurred 
while he played racquetball.  A diagnosis of history of 
Achilles tendon rupture was provided.  A VA Medical 
Certificate dated on November 1, 1992, confirms that a 
partial tear of the left Achilles tendon occurred on that 
day.  The tear was surgically repaired later in November 
1992.  

At a local hearing conducted in November 1996 the veteran 
testified that he was treated for left leg-related problems 
on multiple occasions during his military service, and that 
these treated injuries possibly led to his injuring his left 
Achilles tendon.  See pages seven and eight of hearing 
transcript.  

As reported by the Board as part of its April 2006 decision, 
the evidence of record shows that the veteran served on 
active duty from October 1972 to October 27, 1992.  In July 
2004, authorized personnel working at the National Personnel 
Records Center informed VA, on behalf of the Department of 
the Navy, that at the time of the veteran's retirement from 
service he was entitled to four travel days following his 
October 27, 1992 retirement.

While, as noted above, VA outpatient records dated on 
November 1, 1992, show that the veteran was treated for 
complaints of left heel pain, later diagnosed as a left 
Achilles tendon injury, on that date, in light of the fact 
that the four day period after October 27, 1992, expired at 
midnight October 31, 1992, it follows that the appellant was 
not on authorized travel time on November 1, 1992.  While the 
veteran has argued that he was entitled to a longer term of 
travel time, no independently verifiable evidence has been 
submitted to support that argument.  Indeed, under Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), a service department 
determination as to an individual's service is binding on the 
VA.  

As part of a May 2006 letter to the veteran from the Appeals 
Management Center in Washington, D.C., he was informed that 
the current medical record was devoid of any evidence of 
treatment after February 1996, and did not include any 
medical opinion evidence showing a link between a current 
left leg disability and any in-service presentation of left 
leg injuries.  The veteran was invited to submit additional 
pertinent evidence.  He did not.  

The veteran was afforded a VA orthopedic examination in 
December 2006; the examiner affirmed that the claims folder 
had been reviewed in conjunction with the examination.  The 
veteran provided a history of injuring his left Achilles 
tendon in November 1992.  In pertinent part, diagnoses of 
arthralgia of the knees and ankles were supplied.  The 
examiner opined that the veteran's left leg disorder was 
"not likely related" to his military service, and that his 
left Achilles tendon ruptured during a sports-related 
activity.  The examiner further noted that an Achilles tendon 
rupture may occur after abrupt calf muscle contraction, and 
that this typically occurs in men over the age of 30 who 
sporadically engage in sports and do not engage in a regular 
leg conditioning program.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Generally, in order to establish service connection for a 
claimed disorder, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.


Analysis

As to the veteran's claim for service connection for a left 
leg disability, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant has a left leg disorder which is 
related to his active military service.  The entrance and 
separation examinations are entirely negative for findings, 
complaints or diagnoses of a left leg disability.  While the 
appellant was treated in-service, as discussed above, for 
left leg-related problems in June 1973, April 1989, and 
December 1991, a chronic left leg disorder was not diagnosed 
in-service or at separation, and no examiner has linked any 
current left leg disability to service.  The crux of the 
veteran's instant claim appears to be his assertion that his 
left Achilles tendon tear, which occurred on November 1, 
1992, should be service-connected.  As noted, the Board, in 
April 2006 found that the veteran was not on active duty on 
November 1, 1992.  Further, and of particular note, as noted 
above a VA examiner in December 2006 following examining the 
veteran and reviewing his claims folder opined that it was 
"not likely" that the veteran had a left leg disorder which 
was related to his military service.  Therefore, the 
preponderance of the competent evidence is against finding an 
etiological relationship between the veteran's current left 
leg disability [diagnosed in December 2006 as arthralgia; see 
Sanchez-Benitez] and any in-service incident, his lay 
contentions to the contrary notwithstanding.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left leg disability 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


